DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 
Claim Status
The amendments and arguments filed 7/5/22 are acknowledged. Claims 3, 5-6, 9-13, 15-17, and 22-23 are cancelled. Claims 1, 4, 21 and 24-26 are amended. Claims 1-2, 4, 7-8, 14, 18-21, and 24-26 are pending. Claims 1-2, 4, 7-8, 14, 18-21, and 24-26 are currently under consideration for patentability under 37 CFR 1.104.

Objections Maintained
Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b). Applicant has not amended the abstract or provided arguments to overcome the objection, therefore the objection is maintained. 

Claim Objections
Claims 1, 8, 18, and 21 are objected to because of the following informalities:  the terms in parentheses should not also be enclosed in quotation marks. For example: (“ELISA”) should read (ELISA).  Appropriate correction is required. Applicant has not amended the claims or provided arguments to overcome the objection, therefore the objection is maintained. 


Withdrawn Claim Rejections
The rejection of claims 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

Maintained Claim Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 1-2, 4, 7-8, 14, 18-21, and 24-26 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ray et al (US 2010/0124756 A1; filed 10/9/09; published 5/20/10) is maintained. 
	The instant claims are directed to a method comprising obtaining a sample from a human subject, and measuring an amount of each protein in a group of human proteins including CXCL9, TRAIL, IFNG, an eotaxin, and GROA in a subject with no concurrent illness. The proteins are the only proteins measured. The sample can be a blood or blood serum sample, the method can be a multiplex assay, such as a multiplex ELISA, a western blot or mass spectrometry. The method can include steps of obtaining a chronological age and another measurement including gender. 
	Regarding the limitations of instant claims 1 and 21, Ray teaches measurement of groups of biochemical markers present in the blood of individuals (see e.g. paragraph [0013]). The measurement can take place in “healthy” individuals as a reference, which indicates a lack of serious disease (see e.g. paragraph [0069], [0081], [0086], [0383], [0387], claim 12). The markers can be one or more markers selected from the group consisting of markers in Table 14 and/or Table 15 (see e.g. paragraph [0390]). Table 14 is shown on pages 41-45, and comprises CXCL9 (e.g. labeled as “MIG” and shown on page 42), TRAIL (e.g. page 41), IFNG (e.g. page 43), an eotaxin (see e.g. eotaxin-1, 2, or 3 on page 42), and GROA (see e.g. page 42). The markers measured can comprise “at least one” which encompasses all possible combinations of the listed biomarkers, including a single set comprising the instant selection of protein biomarkers (see e.g. paragraph [0073]-[0076], and “any one or more of the markers selected from the group consisting of the markers listed in Table 14 and/or Table 15 can be used,” paragraph [0390]). The subject from which the sample is taken can be a human (see e.g. paragraph [0057]). 
	Regarding the limitations of instant claims 2, 14, and 24-25, the sample can be a blood sample or a serum sample (see e.g. paragraph [0056]). 
	Regarding the limitations of instant claims 4, 18, and 26 the measurement can be performed using a multiplex sandwich ELISA (see e.g. paragraph [0120]). 
	Regarding the limitations of instant claims 7 and 8, the method requires comparison to reference levels, which are age-matched (see e.g. paragraph [0127]-[0129]), which inherently requires determination of age to match the sample. An example of this measurement is shown in paragraph [0039] where a mean age is provided for the subjects. Other criteria for the subject may also be determined, including gender (see e.g. paragraph [0091]). 
	Regarding the limitations of instant claim 19, the measurement can also be performed by western blot (see e.g. paragraph [0112]). 

Applicant’s Arguments
Applicant argues:
1. The patient population has been limited to subjects without serious illness. The reference teaches detection of Alzheimer’s disease. The disclosure does not cover all possible combinations of markers in Tables 14 and/or 15, but only those that diagnose Alzheimer’s Disease. 
2. Ray discloses a large number of proteins with a large number of possible combinations, which is a mere wish with a research plan to find these combinations. 
3. Ray teaches away from the claimed combinations because none of the 5 markers of the instant claims are in the list of biomarkers for diagnosing Alzheimer’s Disease in the summary of invention of the reference or in other locations of the reference . 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
While the reference does teach combinations that diagnose Alzheimer’s Disease, the reference also teaches the measurement of the biomarkers in “healthy” individuals, which would be absent serious illness. The measurement can take place in “healthy” individuals, which indicates a lack of serious disease (see e.g. paragraph [0069], [0081], [0086], [0383], [0387], claim 12). Therefore, the reference is not limited to only those combinations that diagnose Alzheimer’s Disease. 
Regarding the argument that a large number of biomarker combinations are disclosed in the reference, MPEP 2131.02 states that when the species is clearly named in a reference, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial). 
Applicant has implied that the reference contains the required biomarkers in the reply filed 7/5/22.  Ray specifically indicates that a combination of more than one agent is encompassed in the reference.  The markers measured can comprise “at least one” which encompasses all possible combinations of the listed biomarkers, including a single set comprising the instant selection of protein biomarkers (see e.g. paragraph [0073]-[0076], and “any one or more of the markers selected from the group consisting of the markers listed in Table 14 and/or Table 15 can be used,” paragraph [0390]). “At least one” and “any one or more” generally means all possible combinations of what is listed. The reference disclosed any combination of any of the agents listed, even though the reference didn't specifically enumerate all of them. Applicant's own disclosure indicates that combinations of permeation enhancers would be possible from the disclosure. For example, the instant specification teaches “The method may comprise measuring the amount of two, three, four or five of the proteins CXCL9, TRAIL, IFNG, EOTAXIN and GROA (e.g., CXCL9, TRAIL, and IFNG, CXCL9, TRAIL and EOTAXIN or CXCL9, TRAIL and GROA in a sample from the subject” in paragraph [0043] of the instant specification. Using applicant’s own logic, only the individual species of specific combinations of biomarkers would be anticipated by the instant disclosure, and not any other combination thereof that was not specifically recited. Also, according to this logic, any amendments to recite additional combinations of the disclosed biomarkers of the instant specification would amount to new matter since they are not specifically supported in the instant specification. The claims are anticipated, and the rejection is maintained. 
Applicant also may be arguing enablement of the reference. According to MPEP 2121.01, the disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003) (At issue was whether a prior art reference enabled one of ordinary skill in the art to produce Elan’s claimed transgenic mouse without undue experimentation. Without a disclosure enabling one skilled in the art to produce a transgenic mouse without undue experimentation, the reference would not be applicable as prior art.). A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). The Examiner asserts that one of ordinary skill in the art would have been able to select each possible combination (even if there are many combinations) for testing since the alternatives are clearly described and the combinations anticipated, and would have known from Ray that healthy individuals could be tested for these biomarkers.  Therefore the reference is enabled.  
Applicant is relying on recitation of specific examples of biomarker combinations in the reference to suggest that the reference teaches away from the instant biomarker combination. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Furthermore, according to MPEP 2123, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 14, 18-21, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite the term “serious.” The term “serious” is a relative term which renders the claim indefinite. The term “serious” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 21 recite the phrase “a serious concurrent illness.” It is unclear with what the illness would be concurrent. The illness could be concurrent with measurement, or with other non-serious diseases, or the concurrent nature of the disease could be reflecting diagnosis status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-8, 14, 18-21, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/226,778 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method comprising obtaining a sample from a human subject, and measuring an amount of each protein in a group of human proteins including CXCL9, TRAIL, IFNG, an eotaxin, and GROA in a subject with no concurrent illness. The proteins are the only proteins measured. The sample can be a blood or blood serum sample, the method can be a multiplex assay, such as a multiplex ELISA, a western blot or mass spectrometry. The method can include steps of obtaining a chronological age and another measurement including gender.
The copending application references a method for modifying an iAge of a subject, comprising identifying an immunotype of the subject and administering an effective amount of an agent that changes an amount of an iAge marker for the subject, whereby the agent lowers the iAge for the subject (see e.g. claim 1). The copending application further claims that the agent “changes the level of an Eotaxin, a GroA, an IFNg, a MIG, or a TRAIL” (see e.g. claim 3). This indicates that these 5 markers are specifically measured by the method. 
The copending claims do not designate a sample type or a type of assay for measurement or determining characteristics of the patient in addition to the measurement. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to use the standard sample types and assay types of the instant claims because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Identifying characteristics of a patient in a patient history and determining levels of protein biomarkers from blood using assays such as ELISA, western blot, or mass spectrometry are known principles that are applied in routine assays in the medical field that allow for optimization of medical protocols for patients most likely to benefit.   A skilled medical professional could have applied these techniques in a known manner using only routine experimentation to arrive at the instant claimed method. Thus, the copending application as combined provides a prima facie case of obviousness, absent convincing evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        12/2/22